No. 04-00-00501-CR
Bobby Neal JOHNSON,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 99-CR-5443-W
Honorable Mark Luitjen, Judge Presiding
Opinion by:	Alma L. López, Justice
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Sarah B. Duncan, Justice
Delivered and Filed:	July 25, 2001
APPEAL DISMISSED
	Appellant complains that he was not properly admonished concerning the consequences of
a plea of true during the hearing which led to revocation of his deferred adjudication probation and
adjudication of guilt. This issue is not appealable and the appeal is therefore dismissed for want of
jurisdiction. See Tex. Code Crim. Proc. Ann. art. 42.12 § 5(b)(Vernon Supp. 2001); Connolly v.
State, 983 S.W.2d 738, 741 (Tex. Crim. App. 1999).
							Alma L. López, Justice
Do Not Publish